Case 1:20-cr-00701-JGK Document 50 Filed 08/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA,
-against- 20 cr 701 (JGK)
OMARI WILLIAMS,
Defendant.
xX

 

It is hereby ordered that Jacqueline E. Cistaro, Esq., be appointed as counsel for the

defendant, Omari Williams, for all purposes, replacing Kenneth J. Montgomery, Esq. This order

\OvbKeebp

( AON G. KOELTL
UNITED STATES DISTRICT JUDGE

is nunc pro tunc as of August 12, 202].

SO ORDERED.

  

Dated: New York, New York
August 13, 2021

 
